DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meuleners et al. (US Pat No. 7,658,212), hereinafter referred to as Meuleners, in view of Staud et al. (US 20180209718), hereinafter referred to as Staud.
Re claim 1, Meuleners teaches a refrigerator comprising:
a body (see Body in Fig 8) including a storage compartment (see Storage compartment in Fig 8);
a door (156) that opens or closes the storage compartment and comprises a dispenser (154);
a water tank case (130) disposed in the door;
a water tank (128) separably mounted in the water tank case;
a water level sensor (144) configured to sense a water level inside the water tank when the water tank is mounted in the water tank case; and
a water tank valve (118) configured to guide water supplied from a water supply source to the water tank.
Meuleners does not explicitly teach the limitation of the water valve to prevent water from being supplied to the water tank when the water level sensor senses that a certain amount of water is stored in the water tank.
However, Staud teaches the limitation of a refrigerator comprising a water valve (20) to prevent water from being supplied to a water tank (17) when a water level sensor (15) senses that a certain amount of water is stored in the water tank (see ¶ 33-35).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified the water valve to prevent water from being supplied to the water tank when the water level sensor senses that a certain amount of water is stored in the water tank, as taught by Staud, in order to prevent overfill.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892).
See WO 2011064082 having a removable water container with a filter therein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392.  The examiner can normally be reached on Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        10/29/2022